Exhibit 10.38

VIRGIN MEDIA INC.

FORM OF RESTRICTED STOCK UNIT AGREEMENT

JSOP SUPPLEMENTARY AWARD

THIS AGREEMENT (this “Agreement”) is made and entered into as of 28 January 2011
(“Grant Date”) by and between Virgin Media Inc., a Delaware corporation (the
“Company”), and [NAME] (the Employee”). Unless the context otherwise requires,
terms used but not defined herein shall have the same meaning as in the Virgin
Media Inc. 2010 Stock Incentive Plan, as amended by Schedule B – the Joint Stock
Ownership Plan Sub-Plan (the “Plan”) or in the Employee Joint Ownership
Agreement relating to the Plan between the Company and the Employee dated
28 January 2011 (the “EJOA”).

1. Grant of Restricted Stock Units. Subject to and upon the terms, conditions,
and restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to the Employee a maximum of [NUMBER] Restricted Stock Units in
connection with the Employee’s simultaneous acquisition of the Second Owner
Interest pursuant to Section A of Exhibit A – Annex 1 of the EJOA.

2. Vesting of Restricted Stock Units.

(a) Vesting Schedule. Except as otherwise provided in this Agreement, a number
of Restricted Stock Units shall become non-forfeitable if and only if the
Employee Exercises the Vested Interest. The number of Restricted Stock Units
that shall become non-forfeitable shall be calculated in accordance with Exhibit
A.

(b) No Accelerated Vesting. Notwithstanding Section 7(b)(2) of the Plan, the
Restricted Stock Units shall not vest or become non-forfeitable upon the
occurrence of an Acceleration Event unless the Committee, in its absolute
discretion, determines otherwise after the Grant Date.

c) Continuous Employment. For purposes of this Agreement, the continuous
employment of the Employee with the Company shall include employment with a
Subsidiary Company, Parent Company or Affiliated Entity, and shall not be deemed
to have been interrupted, and the Employee shall not be deemed to have ceased to
be an employee of the Company by reason of the transfer of the Employee’s
employment among the Company, a Subsidiary Company, Parent Company or Affiliated
Entity.

3. Forfeiture of Restricted Stock Units.

(a) The Restricted Stock Units that have not theretofore become non-forfeitable
shall be forfeited immediately pro rata to the entitlement of the First Owner to
acquire the Second Owner’s Interest (or any part thereof) pursuant to Clause 13
of the EJOA.

(b) In the event that the a number of Restricted Stock Units have become
non-forfeitable pursuant to Clause 2(a) above, a number of Restricted Stock
Units shall be forfeited immediately. The number of Restricted Stock Units that
shall be forfeited shall be calculated in accordance with Exhibit I hereto.

(c) In the event of a forfeiture, forfeited Restricted Stock Units shall cease
to be outstanding and the Employee shall cease to have right, title or interest
in, to or on account of the forfeited Restricted Stock Units or any underlying
shares of Common Stock.

4. Settlement of Restricted Stock Units. Upon Restricted Stock Units becoming
non-forfeitable in accordance with Section 2 of this Agreement, each such
Restricted Stock Unit shall entitle the Employee to, in the discretion of the
Committee, one share of Common Stock or an amount of cash equal to the Fair
Market Value of one share of Common Stock determined as of the date on which
such Restricted Stock Units become non-forfeitable. Settlement of the Restricted
Stock Units shall occur on the “Prescribed Date” as determined by the Committee
in its reasonable discretion. If settlement is made in the form of shares of
Common Stock, such shares shall be evidenced by book entry registration or by a
certificate registered in the name of the Employee.

5. Dividend, Voting and Other Rights. The Employee shall have none of the rights
of a shareholder with respect to any shares of Common Stock underlying the
Restricted Stock Units, including the right to vote such shares and accrue or
receive any dividends that may be paid thereon until such time, if any, that
shares of Common Stock are delivered to the Employee in settlement thereof;
provided, that, upon the occurrence of an event set forth in Section 9 of the
Plan, the Restricted Stock Units shall be subject to adjustment pursuant to
Section 9 of the Plan.

6. No Special Employment Rights. Nothing contained in the Plan or this Agreement
shall be construed or deemed by any person under any circumstances to obligate
the Company to continue the employment of the Employee for any period.



--------------------------------------------------------------------------------

7. Withholding. It shall be a condition to the vesting of any Restricted Stock
Units, the payment of cash hereunder, or the issuance of shares of Common Stock
hereunder, as the case may be, that the Employee shall pay, or make provisions
for payment of, all income, employment or other tax (or similar) and social
security (or similar) withholding requirements in a manner that is satisfactory
to the Company for the payment thereof.

8. Miscellaneous.

(a) Except as otherwise expressly provided herein, this Agreement may not be
amended or otherwise modified in a manner that adversely affects the rights of
the Employee, unless evidenced in writing and signed by the Company and the
Employee.

(b) All notices under this Agreement shall be delivered by hand, sent by
commercial overnight courier service or sent by registered or certified mail,
return receipt requested, and first-class postage prepaid, to the Employee at
the address on file with the Company’s Payroll Department and to the Company at
909 Third Avenue, Suite 2863, New York, NY 10022, or at such other address as
may be designated in a notice by either party to the other.

(c) The Company shall not be obligated to issue any shares of Common Stock or
other securities pursuant to this Agreement if the issuance thereof would result
in a violation of any applicable federal and state securities laws.

(d) Any amendment to the Plan or to the EJOA shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment shall adversely affect the rights of the
Employee under this Agreement without the Employee’s consent, except to the
extent necessary to comply with applicable law.

(e) This Agreement is subject to the terms and conditions of the Plan. In the
event of any inconsistency between the provisions of this Agreement and the
Plan, the Plan shall govern. The Committee, acting pursuant to the Plan, as
constituted from time to time, shall, except as expressly provided otherwise
herein, have the right to determine any questions that arise in connection with
this Agreement.

(f) Each provision of this Agreement shall be considered separable. The
invalidity or unenforceability of any provision shall not affect the other
provisions, and this Agreement shall be construed in all respects as if such
invalid or unenforceable provision was omitted.

(g) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware.

(h) The failure of the Company or the Employee to insist upon strict performance
of any provision hereunder, irrespective of the length of time for which such
failure continues, shall not be deemed a waiver of such party’s right to demand
strict performance at any time in the future. No consent or waiver, express or
implied, to or of any breach or default in the performance of any obligation or
provision hereunder shall constitute a consent or waiver to or of any other
breach or default in the performance of the same or any other obligation
hereunder.

(i) This Agreement is a matter entirely separate from any pension right or
entitlement that the Employee may have and from his or her terms and conditions
of employment, and, in particular (but without limiting the generality of the
foregoing), if the Employee leaves the employment of the Company and any Parent
Company, Subsidiary Company or Affiliated Entity or otherwise ceases to be an
employee thereof, he or she shall not be entitled to any compensation for any
loss of any right or benefit or prospective right or benefit under this
Agreement which he or she might otherwise have enjoyed whether such compensation
is claimed by way of damages for wrongful dismissal or other breach of contract
or by way of compensation for loss of office or otherwise howsoever.

(j) Except as expressly provided in the Plan, no person who is not a party
hereto shall be a third party beneficiary of, or have any rights under, this
Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to the Agreement have duly executed and
delivered this Agreement as of the date first written above.

 

VIRGIN MEDIA INC. By:  

 

Name:   Neil Berkett Title:   Chief Executive Officer

 

ACCEPTED AND AGREED By:  

 

Name:   [NAME] Date:  

 



--------------------------------------------------------------------------------

Exhibit I [RSU TYPE]

The number of Restricted Stock Units that shall become non-forfeitable shall be
‘N’:

 

N =    X x Z    FMV

Where:

 

X    is the lower of:    A.    the Fair Market Value on the Exercise Date; and
   B.    the Base Amount; Z    is the number of Shares in respect of which the
Second Owner’s Interest is Exercised; and FMV    is the Fair Market Value on the
Exercise Date.

The number of Restricted Stock Units that shall be forfeited shall be ‘F’:

 

F =    Z – N

Exhibit I [OPTION TYPE]

The number of Restricted Stock Units that shall become non-forfeitable shall be
‘N’:

 

N =    (X - Y) x Z    FMV

Where:

 

X    is the lower of:    A.    the Fair Market Value on the Exercise Date; and
   B.    the Base Amount; Y    is the Fair Market Value of a Share on the JSOP
Award Date; Z    is the number of Shares in respect of which the Second Owner’s
Interest is Exercised; and FMV    is the Fair Market Value on the Exercise Date.

The number of Restricted Stock Units that shall be forfeited shall be ‘F’:

 

F =    Z – N